      Case 1-21-40976-jmm              Doc 13      Filed 04/19/21     Entered 04/19/21 14:49:43




The Law Offices of Avrum J. Rosen, PLLC
Proposed Counsel to Rafi Manor
38 New Street
Huntington, New York 11743
(631) 423-8527
Avrum J. Rosen, Esq.
Nico G. Pizzo, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:                                                              Chapter 11

        RAFI MANOR                                                  Case No.: 21-40976-jmm
        a/k/a Rafael Manor

                                    Debtor.
------------------------------------------------------------X

                 DEBTOR=S AFFIDAVIT PURSUANT TO LOCAL RULE 1007


STATE OF NEW YORK                  )
                                   )ss.:
COUNTY OF KINGS                    )

        Rafi Manor, being duly sworn, deposes and says as follows:

        1.       I am the individual debtor, Rafi Manor, (the “Debtor”) in the above captioned

Chapter 11 case. As such I am fully familiar with the facts and circumstances contained herein. I

submit this Affidavit pursuant to Local Rule 1007-4 for the Local Rules of the Bankruptcy Court

for the Eastern District of New York.

        2.       The Debtor is an individual residing in the County of Kings. My address is 744

Lefferts Avenue, Apartment 4R, Brooklyn, New York 11203. My assets consist of the ownership

interest in several LLC entities, amounts that remain outstanding for prior sales of my interests in

several entities and the personal property detailed within my chapter 11 petition.

        3.       This case was originally commenced under Chapter 11 of the United States

Bankruptcy Code. There has been no pre-petition creditor’s committee. Annexed hereto as Exhibit



                                                        1
     Case 1-21-40976-jmm           Doc 13     Filed 04/19/21      Entered 04/19/21 14:49:43




“A” is a list of the 20 largest unsecured claims excluding insiders, including the name, address and

the amount of the claim, and an indication of whether such claims are contingent, unliquidated,

disputed or partially secured.

       4.      Indicated on the list of the 20 largest unsecured names are personal guarantees on

the notes and mortgages for several different real properties located in New York State. The nature

of those debts arose when the entities that I had an ownership interest in purchased real property

and subsequently borrowed a mortgage secured against the real property. The mortgagee required

the members of each entity to be a personal guarantor on the note and mortgage. Thus, I executed

personal guarantees on the notes and mortgages. The entities would then use the loan proceeds to

fund construction on the real property to increase its value with the goal of selling it for a profit.

       5.      For many years it has been my business to buy, renovate and sell real property for

a profit in this same manner. Due to my experience, I have also earned income on projects as a

general contractor and consultant for individuals and entities that develop and sell real property.

Most recently, I gained employment working as a contractor and consultant. I receive my first

paystub on April 15, 2021.

       6.      The Debtor’s problems began to occur several years ago when I was approached

by a group of investors desiring to invest in my business. As a result, I began taking on more

projects than I have done in the past. Additionally, in or around 2015 the New York City Building

Code implemented several changes, which increased the costs associated with developing real

property. That coupled with a severe increase in the building materials led to unanticipated

expenses involved with the many real property developments in process. Consequently, my cash

reserve diminished. Between 2014 to 2018 I submitted over One Hundred Thirty (130) condo




                                                   2
     Case 1-21-40976-jmm            Doc 13   Filed 04/19/21      Entered 04/19/21 14:49:43




developments plans to the City of New York. I successfully developed the condo developments,

renegotiated debts and sold nearly all condo units.

        7.      Although I was involved in many projects, nothing could have prepared me for the

events leading up to the National Covid-19 Emergency, which emerged in the state of New York,

and forced the shut down of many projects already in the works. While mortgage and construction

loan payments continued to accrue, the real properties were stalled in the construction, which

prevented the sale of the real properties and potential profits that flowed. At present, I, along with

M1 Development LLC, are involved in Four (4) condo developments. Three (3) of the condo

developments are near completion, and once completed, will fund a plan of reorganization that

should pay all creditors in full.

        8.      On February 10, 2020, Realya Crown Heights LLC (“Realya”) commenced

arbitration by filing a demand for arbitration and statement of claim against the entities M Rental

Brooklyn, M1 Development and myself in my individual capacity. Realya alleges that M Rental

Brooklyn LLC is in breach of a Loan Agreement executed between M Rental Brooklyn LLC and

Realya, which required arbitration. However, I and M1 Development LLC were not a party to the

loan agreement and only M1 Development LLC executed a separate guarantee on the loan. I

refused to give a personal guarantee and it was all parties understanding of such.

        9.      Despite that fact, the arbitrator, among other errors, including giving an

adjournment to my new counsel that was hospitalized with Covid 19, found me to be personally

liable on the loan. A motion to confirm the arbitration award was pending at the time of the filing

of the petition and all of my bank accounts were restrained by a temporary restraining order

(“TRO”) pending the hearing on the motion to confirm the award.




                                                  3
     Case 1-21-40976-jmm           Doc 13     Filed 04/19/21      Entered 04/19/21 14:49:43




       10.     The Debtor intends to remove the arbitration action to Federal Court by and through

the bankruptcy case, with the intention of litigating the issue of whether the Debtor is individually

liable on the loan agreement executed between M Rental Brooklyn LLC and Realya. In addition,

information has come to light that Realya, who had an equity interest in some of the construction

projects, tortuously interfered in the contractual relationship with the construction lender which

led to a breakdown in the forbearance negotiations and the ultimate assignment of the note and

mortgage. The Debtor is currently evaluating what claims it may have against Reayla.

       11.     The Debtor, along with M1 are also jointly owed not less than Five Hundred

Thousand dollars ($500,000.00) from the sale of multiple interests in LLC’s. Those payments

were secured by a confession of judgment. The affidavit of default of that confession of judgment

was submitted several months ago to the Supreme Court of New York for entry and has not yet

been entered due to the backlog caused by the Pandemic. The Debtor may remove that action as

well to expedite that entry of judgment if it is not entered soon.

       12.     The Debtor=s total liabilities at this point are approximately Six Million Two

Hundred Seventy Seven Thousand Six Hundred Eighty Nine dollars and Zero cents

($6,277,689.00).

       13.     At the present time, there is no real property owned by Debtor in the possession of

any custodian, public officer, mortgagee, pledgee, assignee of rents, or secured creditor, or agent.

       14.     The Debtor=s substantial assets and books and records are located at 744 Lefferts

Avenue, Apartment 4R, Brooklyn, New York. The Debtor does not have any assets outside the

territorial limits of the United States, but has owned property in Israel in the past.




                                                   4
     Case 1-21-40976-jmm       Doc 13    Filed 04/19/21    Entered 04/19/21 14:49:43




       15.    It is estimated that the expenses for the 30-day period following the bankruptcy

petition will be approximately Two Thousand One Hundred Five dollars ($2,105.00) and that

income will be approximately Four Thousand Five Hundred Eighty One dollars and Thirty One

cents ($4,581.31).



                                                  /s/ Rafi Manor
                                                  Rafi Manor

Sworn to before me this
19th day of April, 2021

/s/ Nico G. Pizzo
Nico G. Pizzo
Notary Public State of New York
Qualified in Suffolk County
No. 02PI6384544
Commission Exp. 12/17/2022




                                              5
Case 1-21-40976-jmm   Doc 13   Filed 04/19/21   Entered 04/19/21 14:49:43




      EXHIBIT
        “A”
                        Case 1-21-40976-jmm                          Doc 13         Filed 04/19/21                 Entered 04/19/21 14:49:43



 Fill in this information to identify your case:

 Debtor 1                     Rafi Manor
                              First Name                    Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                                                                                                                   12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                  Unsecured claim
 1                                                                   What is the nature of the claim?               Guarantor on real                Unknown
                                                                                                                    property
                                                                                                                    148 West Street
                                                                                                                    Brooklyn, New York
              148 West Lender LLC
              C/O Maquire Capital Group                              As of the date you file, the claim is: Check all that apply
              10 West 33rd St                                                Contingent
              Suite 516                                                       Unliquidated
              New York, NY 10001                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                     Unknown
                                                                                    Value of security:                                  - $0.00
              Contact phone                                                         Unsecured claim                                        Unknown


 2                                                                   What is the nature of the claim?                                                $0.00
              54 Dupont Holdings LLC
              C/O Mark J. Nussbaum, Esq                              As of the date you file, the claim is: Check all that apply
              225 Broadway                                                   Contingent
              39th Floor                                                      Unliquidated
              New York, NY 10007                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?


B104 (Official Form 104)                          For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                             Page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
                       Case 1-21-40976-jmm                           Doc 13         Filed 04/19/21                 Entered 04/19/21 14:49:43




 Debtor 1          Rafi Manor                                                                        Case number (if known)


                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                  -
            Contact phone                                                           Unsecured claim


 3                                                                   What is the nature of the claim?               Auto Lease                  $0.00
            AmeriCredit/GM Financial
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 183853                                                    Contingent
            Arlington, TX 76096                                              Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                  -
            Contact phone                                                           Unsecured claim


 4                                                                   What is the nature of the claim?               Credit Card                 $19.00
            Barclays Bank Delaware
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 8801                                                      Contingent
            Wilmington, DE 19899                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                  -
            Contact phone                                                           Unsecured claim


 5                                                                   What is the nature of the claim?               Credit Card                 $2,424.00
            Chase Card Services
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 15298                                                     Contingent
            Wilmington, DE 19850                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                  -
            Contact phone                                                           Unsecured claim


 6                                                                   What is the nature of the claim?               Credit Card                 $550.00
            Chase Card Services
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 15298                                                     Contingent
            Wilmington, DE 19850                                             Unliquidated


B 104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                       Case 1-21-40976-jmm                           Doc 13         Filed 04/19/21                 Entered 04/19/21 14:49:43




 Debtor 1          Rafi Manor                                                                        Case number (if known)

                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                  -
            Contact phone                                                           Unsecured claim


 7                                                                   What is the nature of the claim?               Guarantor on Note for             Unknown
                                                                                                                    Real Estate Mortgage
                                                                                                                    1407 Vyse Street
                                                                                                                    Bronx, New York
            Cross County Savings B
            79-21 Metropolitan Ave                                   As of the date you file, the claim is: Check all that apply
            Middle Village, NY 11379                                         Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                      $326,273.00
                                                                                    Value of security:                                  - Unknown
            Contact phone                                                           Unsecured claim                                         Unknown


 8                                                                   What is the nature of the claim?               Guarantor on Note for             Unknown
                                                                                                                    Real Estate Mortgage
                                                                                                                    1450 Leland Avenue
                                                                                                                    Bronx, New York
                                                                                                                    10460
            Fifth Third Bank
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Maildrop RCSB3E                                                  Contingent
            1830 E Paris Ave SE                                               Unliquidated
            Grand Rapids, MI 49546                                            Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                      $836,391.00
                                                                                    Value of security:                                  - Unknown
            Contact phone                                                           Unsecured claim                                         Unknown


 9                                                                   What is the nature of the claim?               Guarantor on Note for             Unknown
                                                                                                                    Real Estate Mortgage
                                                                                                                    1354 Findlay Avenue
                                                                                                                    Bronx, New York
            Fifth Third Bank
            Attn: Bankruptcy
            Maildrop RCSB3E
            1830 E Paris Ave SE

B 104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                       Case 1-21-40976-jmm                           Doc 13         Filed 04/19/21                 Entered 04/19/21 14:49:43




 Debtor 1          Rafi Manor                                                                        Case number (if known)

            Grand Rapids, MI 49546                                   As of the date you file, the claim is: Check all that apply
                                                                             Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                     $765,581.00
                                                                                    Value of security:                                  - Unknown
            Contact phone                                                           Unsecured claim                                        Unknown


 10                                                                  What is the nature of the claim?               Guarantor on Note for            Unknown
                                                                                                                    Real Estate Mortgage
                                                                                                                    717 Prospect Avenue
                                                                                                                    Bronx, New York
            Fifth Third Bank
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Maildrop RCSB3E                                                  Contingent
            1830 E Paris Ave SE                                               Unliquidated
            Grand Rapids, MI 49546                                            Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                     $739,864.00
                                                                                    Value of security:                                  - Unknown
            Contact phone                                                           Unsecured claim                                        Unknown


 11                                                                  What is the nature of the claim?               Guarantor on Note for            Unknown
                                                                                                                    Real Estate Mortgage
                                                                                                                    413 East 173rd Street
                                                                                                                    Bronx, New York
            Fifth Third Bank
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Maildrop RCSB3E                                                  Contingent
            1830 E Paris Ave SE                                               Unliquidated
            Grand Rapids, MI 49546                                            Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                     $725,532.00
                                                                                    Value of security:                                  - Unknown
            Contact phone                                                           Unsecured claim                                        Unknown


 12                                                                  What is the nature of the claim?               Credit Line Secured              Unknown
                                                                                                                    85-35 212th Street
                                                                                                                    Flushing, New York
            Flushing Bank
            14451 Northern Blvd

B 104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                       Case 1-21-40976-jmm                           Doc 13         Filed 04/19/21                 Entered 04/19/21 14:49:43




 Debtor 1          Rafi Manor                                                                        Case number (if known)

            Flushing, NY 11354                                       As of the date you file, the claim is: Check all that apply
                                                                             Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                     $487,497.00
                                                                                    Value of security:                                  - Unknown
            Contact phone                                                           Unsecured claim                                        Unknown


 13                                                                  What is the nature of the claim?               Guarantor on real                Unknown
                                                                                                                    property
                                                                                                                    17 Diamond Street
                                                                                                                    Brooklyn, New York
            Goldman Sachs Bank USA
            1503 Ventura Boulevard                                   As of the date you file, the claim is: Check all that apply
            Suite 70                                                         Contingent
            Sherman Oaks, CA 91403                                            Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                     Unknown
                                                                                    Value of security:                                  - $0.00
            Contact phone                                                           Unsecured claim                                        Unknown


 14                                                                  What is the nature of the claim?               Guarantor on real                Unknown
                                                                                                                    property
                                                                                                                    438 Herkimer Street
                                                                                                                    Brooklyn, New York
            Grande Prezzo LLC
            55 Northern Boulevard                                    As of the date you file, the claim is: Check all that apply
            Suite 202                                                        Contingent
            Great Neck, NY 11021                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                     Unknown
                                                                                    Value of security:                                  - $0.00
            Contact phone                                                           Unsecured claim                                        Unknown


 15                                                                  What is the nature of the claim?               Guarantor on real                Unknown
                                                                                                                    property
                                                                                                                    54 Dupoint Street
                                                                                                                    Brooklyn, New York
            Hampton Partners LLC


B 104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 5

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                       Case 1-21-40976-jmm                           Doc 13         Filed 04/19/21                 Entered 04/19/21 14:49:43




 Debtor 1          Rafi Manor                                                                        Case number (if known)

            60 Cutter Mill Road                                      As of the date you file, the claim is: Check all that apply
            Great Neck, NY 11021                                             Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                     Unknown
                                                                                    Value of security:                                  - $0.00
            Contact phone                                                           Unsecured claim                                        Unknown


 16                                                                  What is the nature of the claim?               Guarantor on real                Unknown
                                                                                                                    property
                                                                                                                    116 India Street
                                                                                                                    Brooklyn, New York
            Ontario Wealth Management
            2950 Keele Street                                        As of the date you file, the claim is: Check all that apply
            Suite 201                                                        Contingent
            Kew Gardens, NY 11415                                             Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                     Unknown
                                                                                    Value of security:                                  - $0.00
            Contact phone                                                           Unsecured claim                                        Unknown


 17                                                                  What is the nature of the claim?               Guarantor on real                Unknown
                                                                                                                    property
                                                                                                                    79 Green Street
                                                                                                                    Brooklyn, New York
            Ontario Wealth Management
            2950 Keele Street                                        As of the date you file, the claim is: Check all that apply
            Suite 201                                                        Contingent
            Kew Gardens, NY 11415                                             Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                     Unknown
                                                                                    Value of security:                                  - $0.00
            Contact phone                                                           Unsecured claim                                        Unknown


 18                                                                  What is the nature of the claim?               Personal Guarantor               $1,100,000.00
            Realya Crown Heights, LLC
            C/O Corporation Service                                  As of the date you file, the claim is: Check all that apply
            80 State Street                                                  Contingent
            Albany, NY 12207                                                  Unliquidated


B 104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                           Page 6

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                       Case 1-21-40976-jmm                           Doc 13         Filed 04/19/21                 Entered 04/19/21 14:49:43




 Debtor 1          Rafi Manor                                                                        Case number (if known)



                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                  -
            Contact phone                                                           Unsecured claim


 19                                                                  What is the nature of the claim?               Credit Card                 $22.00
            U.S. Bancorp
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            800 Nicollet Mall                                                Contingent
            Minneapolis, MN 55402                                            Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                  -
            Contact phone                                                           Unsecured claim


 20                                                                  What is the nature of the claim?                                           $409.00
            Verizon
            Verizon Wireless Bk Admin                                As of the date you file, the claim is: Check all that apply
            500 Technology Dr Ste 550                                        Contingent
            Weldon Springs, MO 63304                                         Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                  -
            Contact phone                                                           Unsecured claim


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Rafi Manor                                                                    X
       Rafi Manor                                                                            Signature of Debtor 2
       Signature of Debtor 1


       Date      April 14, 2021                                                              Date




B 104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 7

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
